


Ex(10)G

Amendment
to the
Target Corporation Supplemental Pension Plan I,
Supplemental Pension Plan II, and
Supplemental Pension Plan III

        By virtue and in exercise of the amending power reserved to Target
Corporation ("Target") under the Target Corporation Supplemental Pension Plan I,
Target Corporation Supplemental Pension Plan II and Target Corporation
Supplemental Pension Plan III (collectively, the "SPPs"), the SPPs are amended
effective April 30, 2002, as follows:

        1.    Each of the SPPs is amended by adding a new Section 2.3 to read as
follows:

"Sec. 2.3 Transfers. Effective for each Participant who is classified as an
Officer of Target Corporation at a level of Vice President or higher, who
becomes vested in a benefit under a Qualified Plan, and whose Termination of
Employment occurs on or after April 30, 2002, a pension benefit shall no longer
be payable to such Participant under this Plan, but rather such Participant
shall have the actuarial lump sum present value of the accrued pension benefit
determined under this Plan credited to a deferral account in his or her name
under the Target Corporation SMG Executive Deferred Compensation Plan ('SMG
EDCP') as provided under Article VI. Adjustments to and payment of such
transferred benefit is determined under the SMG EDCP."

        2.    Each of the SPPs is amended by adding a new Article VI to read as
follows:

        "Article VI    TRANSFERS

        Sec. 6.1 Application. This Article VI applies to Participants who become
subject to Section 2.3 ("Affected Participants").

        Sec. 6.2 Initial One-Time Transfer.

        (a)  For Affected Participants who are members of the Target Corporation
Corporate Operating Committee on April 30, 2002, the April 30, 2002 actuarial
lump sum present value of the Participant's accrued pension benefit under
Section 2.1 of the Plan as of December 31, 2001, shall be transferred to the SMG
EDCP as a credit to the Participant's deferral account under the SMG EDCP.

        (b)  For Affected Participants on July 31, 2002 who were not included in
Paragraph (a), the July 31, 2002 actuarial lump sum present value of the
Participant's accrued pension benefit under Section 2.1 of the Plan as of
December 31, 2001, shall be transferred to the SMG EDCP as a credit to the
Participant's deferral account under the SMG EDCP.



        (c)  For all other Affected Participants, on or about the April 30
immediately following the calendar year in which a Participant becomes an
Affected Participant, the actuarial lump sum present value of the Participant's
accrued pension benefit under Section 2.1 of the Plan as of the preceding
December 31, shall be transferred to the SMG EDCP as a credit to the
Participant's deferral account under the SMG EDCP.

        (c)  The actuarial lump sum present value of an Affected Participant's
accrued pension benefit shall be determined in accordance with the provisions of
the SMG EDCP.

        Sec. 6.3 Annual Adjustment Transfers. On or about April 30 of each year
following the Initial One-Time Transfer under Section 6.2, an adjustment will be
made to a Participant's deferral account under the SMG EDCP to reflect a change
in the actuarial lump sum present value of the Participant's accrued pension
benefit determined under Section 2.1 of this Plan offset by amounts previously
transferred (plus earnings). This annual adjustment is determined in accordance
with the provisions of the SMG EDCP.


